DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1, 2, 6, 7, 11, 12, 16 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 3-5 and 13-15 would be allowable if Claims 1, 8 and 11 are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 8-10 would be allowable if Claim 8 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art found in a search is Narasimha et al. (2017/0289864), Kang et al. (2019/0187235), and Terechko et al. (10,554,521).
Regarding Claims 1, 8 and 11, Narasimha et al. is relevant by the teachings of assigning beamforming patterns to vehicles in a platoon (Narasimha et al.; see beam information” as in Claims 1 and 11, and to communicate “control information to platooning vehicles” as in Claim 8. However, Narasimha et al. does not teach any “relationship between pre-trained information and the driving-related information being equal to or greater than a predetermined criterion” as in Claims 1 and 11, and does not teach “transmitting, based on a data transmission rate between the vehicle and a communication device and relevant to the beam information not satisfying a transmission rate required for a data profile, control information to platooning vehicles located in a lane adjacent to the vehicle through vehicle-to-everything (V2X) communication”, as Narasimha et al. does not teach conditions that determine that a device such as an access point should receive “beam information”, and does not teach transmitting control information to “platooning vehicles located in a lane adjacent” to a specific vehicle based on a “data transmission rate” as claimed, as Narasimha et al. is not concerned with vehicles adjacent to a particular vehicle when channel information was not received.
Regarding these limitations not expressly taught by Narasimha et al., prior art Kang et al. does teach receiving “driving information” and comparing this information to stored information to identify a vehicle, and then communicating with that specific vehicle (Kang et al.; “…checking whether the third road information centered on the third mobile node is the same as the second road information centered on the first relationship” between two sets of information. However, Kang et al. does not teach anything related to “beam information” as claimed, and simply provides a warning to vehicles, therefore, Kang et al. does not teach all limitations not expressly taught by Narasimha et al.
Additionally, regarding the limitations directed to the “control information” such as those cited in Claim 8, prior art Terechko et al. teaches increasing a following distance between two vehicles when it is determined that a communications link is unhealthy (Terechko et al.; see col.5, particularly lines 33-43), however, Terechko et al. also does not teach anything related to “beam information” as claimed, and does not communicate with a vehicle adjacent to another vehicle as claimed when determining that the communications link is unhealthy, therefore, Terechko et al. also does not teach all limitations not expressly taught by Narasimha et al.
Therefore, the claims would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claims 3-5, 8-10 and 13-15 are not rejected under 35 U.S.C. 101 as it has been determined by the Examiner that the step of transmitting control information to platooning vehicles is not a step that can be performed mentally, and the transmission of information to control platooning vehicles is significantly more than the abstract idea.

Examiner’s Note: The above indication of allowable subject matter is subject to the Examiner’s attempted interpretation of the scope of the claims despite the various issues of clarity that addressed in the rejections under 35 U.S.C. 112(b). Therefore, if the scope of the claims is altered in some manner in a possible future amendment by the Applicant, such amended claims would be subject to further search and consideration and a complete analysis under 35 U.S.C. 102 and 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of receiving information based on a relationship between pre-trained information and driving-related information, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “communication device”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “communication device”, the claim encompasses mentally receiving information and mentally identifying the “relationship”. The claimed steps maybe also performed by a generic computer performing generic computer functions of simply analyzing and transmitting data. Regarding the steps of TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. The mention of a vehicle merely serves to generally linking the use of the judicial exception to a particular technological environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “communication device”, however, the “communication device” is recited at a high-level of generality and amounts to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “communication device” does not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “communication device” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception 

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing information, which does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to identifying data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 7, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing information, which does not amount to significantly more than the judicial exception.

As per Claim 11, the claim recites steps of receiving information based on a relationship between pre-trained information and driving-related information, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “vehicle”, “communicator”, “communication device” and “processor”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “vehicle”, “communicator”, “communication device” and “processor”, the claim encompasses mentally receiving information and mentally identifying the “relationship”. TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747. The mention of a vehicle merely serves to generally linking the use of the judicial exception to a particular technological environment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim recites a “vehicle”, “communicator”, “communication device” and “processor”, however, the “vehicle”, “communicator”, “communication device” and “processor” are recited at a high-level of generality and amount to nothing more than a generic computer performing generic computer functions, as explained above. Therefore, the “vehicle”, “communicator”, “communication device” and “processor” do not amount to significantly more than the abstract idea. Furthermore, no specialized computer or any improvement to any technology or technical field is required by the disclosed or claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

As per Claim 12, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing information, which does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to identifying data which may be performed mentally, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 11. The claim is directed to describing information, which does not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “A data communication method comprising: transmitting, to a communication device, driving-related information of a vehicle; receiving, by the communication device and based on a relationship between pre-trained information and the driving-related information being equal to or greater than a predetermined criterion, beam information included in the pre-trained information; and performing, based on the received beam information, communication between the vehicle and the communication device”.
It is unclear what device or structure performs the “transmitting” step. The claim recites “transmitting, to a communication device, driving-related information of a vehicle” and “performing, based on the received beam information, communication between the vehicle and the communication device”, however, it is unclear if the vehicle is required to transmit the “driving-related information”, or if something else performs this transmission.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “receiving, by the communication device and based on a relationship between pre-trained information and the driving-related information being equal to or greater than a predetermined criterion, beam information included in the pre-trained information”.
It is unclear how receiving the “beam information included in the pre-trained information” can be conditional upon “a relationship between pre-trained information and the driving-related information”. Specifically, these limitations imply that the “beam information included in the pre-trained information” can only be received by analyzing a relationship that also uses the “pre-trained information”, but it is unclear how this relationship can be checked if the “pre-trained information” has not yet been received.
Therefore, the claim is unclear.

Furthermore as per Claim 1, it is also unclear what device or structure, if any, analyzes the “relationship” to determine it is “equal to or greater than a predetermined criterion”. It is also unclear if the limitation “based on a relationship between pre-trained information and the driving-related information being equal to or greater than a predetermined criterion” is directed to an intended use that does not further limit the claim, such as a situation where a vehicle size or shape happens to be equal to some predetermined or “pre-trained information” regarding a size or shape, but where no particular device or structure actually confirms that this situation has occurred.
Therefore, the claim is unclear.

transmitting, based on a data transmission rate between the vehicle and a communication device and relevant to the beam information not satisfying a transmission rate required for a data profile, control information to platooning vehicles located in a lane adjacent to the vehicle through vehicle-to-everything (V2X) communication”.
It is unclear what device or structure, if any, performs a step of identifying “a data transmission rate between the vehicle and a communication device and relevant to the beam information not satisfying a transmission rate required for a data profile”. It is also unclear if this limitation is directed to intended use that does not further limit the claim, such as a situation where a “data transmission” does not satisfy “a transmission rate required for a data profile”, but where no particular device or structure actually confirms that this situation has occurred.
Therefore, the claim is unclear.

	As per Claim 11, the claim recites “A vehicle comprising: a communicator configured to: transmit, to a communication device, driving-related information of the vehicle, and receive, by the communication device and based on a relationship between pre-trained information and the driving-related information being equal to or greater than a predetermined criterion, beam information included in the pre-trained information; and a processor configured to identify the driving-related information of the vehicle and determine a communication between the vehicle and the communication device based on the beam information”.
communicator” can receive “beam information included in the pre-trained information” by the “communication device”. The “communicator” is recited as performing the “transmit” and “receive” steps, and the claim recites that the “communicator” transmits information to the “communication device”, yet the claim then recites that the “communicator” receives information “by the communication device”, and it is unclear how the “communicator” can both transmit information to the “communication device” and receiving information using the “communication device”. In other words, to receive information “by the communication device” implies that the “communication device” is somehow part of the structure of the “communicator”, but this contradicts the limitations of the “communicator” transmitting information to the “communication device” which directly imply that the “communicator” and the “communication device” are two completely separate devices. Therefore, the entire structure of the “vehicle” and the interaction of system elements is entirely unclear and ambiguous.
Therefore, the claim is unclear.

Furthermore as per Claim 11, the claim recites “receive, by the communication device and based on a relationship between pre-trained information and the driving-related information being equal to or greater than a predetermined criterion, beam information included in the pre-trained information”.
It is unclear how receiving the “beam information included in the pre-trained information” can be conditional upon “a relationship between pre-trained information and the driving-related information”. Specifically, these limitations imply beam information included in the pre-trained information” can only be received by analyzing a relationship that also uses the “pre-trained information”, but it is unclear how this relationship can be checked if the “pre-trained information” has not yet been received.
Therefore, the claim is unclear.

Furthermore as per Claim 11, it is also unclear what device or structure, if any, analyzes the “relationship” to determine it is “equal to or greater than a predetermined criterion”. It is also unclear if the limitation “based on a relationship between pre-trained information and the driving-related information being equal to or greater than a predetermined criterion” is directed to an intended use that does not further limit the claim, such as a situation where a vehicle size or shape happens to be equal to some predetermined or “pre-trained information” regarding a size or shape, but where no particular device or structure actually confirms that this situation has occurred.
Therefore, the claim is unclear.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps that describe what device or structure analyzes the “relationship between pre-trained information and the driving-related information” to determine that it is “equal to or greater than a predetermined criterion”.
Such steps are essential because the claim as written recites a result of “a relationship between pre-trained information and the driving-related information being equal to or greater than a predetermined criterion” as a basis for performing the “receiving” step without reciting the steps performed by some device or structure in order to achieve or identify that result, which is required in order to perform the step of “receiving”.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps that describe what device or structure analyzes the “data transmission rate” to determine an occurrence of the “data transmission rate between the vehicle and a communication device and relevant to the beam information not satisfying a transmission rate required for a data profile”.
Such steps are essential because the claim as written recites a result of “a data transmission rate between the vehicle and a communication device and relevant to the beam information not satisfying a transmission rate required for a data profile” as a basis for performing the “transmitting” step without reciting the steps performed by some device or structure in order to achieve or identify that result, which is required in order to perform the step of “transmitting”.

11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: elements that describe what device or structure analyzes the “relationship between pre-trained information and the driving-related information” in order to determine that it is “equal to or greater than a predetermined criterion”. 
Such steps are essential because the claim as written recites a result of “a relationship between pre- trained information and the driving-related information being equal to or greater than a predetermined criterion” as a basis for performing the “receive” step without reciting what device or structure performs steps in order to achieve or identify that result, which is required in order to perform the step of “receive”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662